 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7    BOARDS OF TRUSTEES OF THE
      NORTHWEST IRONWORKERS
 8    HEALTH AND SECURITY FUND,
      NORTHWEST IRONWORKERS
 9    RETIREMENT TRUST, NORTHWEST
      FIELD IRONWORKERS ANNUITY
10    TRUST FUND, NORTHWEST                           NO. 2:18-cv-00486-BAT
      IRONWORKERS EMPLOYERS
11    VACATION TRUST, NORTHWEST                       ORDER DIRECTING PARTIES TO
      IRONWORKERS & EMPLOYERS                         SUBMIT STATUS REPORT
12    APPRENTICESHIP & TRAINING
      TRUST FUND,
13
                            Plaintiffs,
14
             v.
15
      WESTERN REBAR CONSULTING,
16    INC. d/b/a WESTERN INDUSTRIES,
      INC., a Washington corporation,
17    Contractor’s License No.
      WESTERC891KC, UBI No. 602620391,
18    and DUANE MAY JR. and BETSY
      MAY, and the martial community jointly
19    and severally, Washington Residents,

20                           Defendants.

21          On February 25, 2019, the Court continued the trial date and all pre-trial deadlines

22   while the parties completed an audit of Defendants’ payroll records. Dkt. 12. At that time, the



      ORDER ON MOTION TO CONTINUE
      Cause No. 2:18-cv-00486-BAT – Page 1
 1   parties were to advise the Court by June 18, 2019 if they were unable to resolve this matter.

 2   Id. On June 13, 2019, Plaintiffs reported that the matter has not yet been resolved but the

 3   parties continue to cooperate in determining whether revisions to the audit are appropriate.

 4   Dkt. 14.

 5          Accordingly, it is ORDERED:

 6          1)      All pretrial deadlines, including the trial date of September 3, 2019 (see Dkt.

 7   10), remain stayed pending further Order of this Court.

 8          2)      The parties shall advise the Court, by July 17, 2019, if the case has settled. If

 9   the case has not settled, the parties shall advise whether the Court should set this matter for

10   trial and issue new pretrial deadlines.

11          Dated this 17th day of February, 2019.

12

13

14
                                                           A
                                                           BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge
15

16

17

18

19

20

21

22



      ORDER ON MOTION TO CONTINUE
      Cause No. 2:18-cv-00486-BAT – Page 2
